Citation Nr: 9917771	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active military duty from August 1954 
to June 1956.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Nashville, Tennessee (hereinafter RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a back disorder was denied by a Board decision dated in 
July 1994.

2.  Additional evidence received subsequent to the Board 
decision in 1994 includes private medical records and the 
testimony of the veteran at a personal hearing.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for a back disorder, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, as there is no medical evidence of record that the 
veteran's current back disorder was either incurred in or 
aggravated by military service.


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for a disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A claim of entitlement to service connection for a back 
disorder was denied by a Board decision dated in July 1994.  
Therefore, that decision is final.  38 U.S.C.A. § 7104.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. §§  5108, 7104; 
38 C.F.R. § 3.104.  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  In Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) provided a 
standard, adopted from a district court decision pertaining 
to social security benefits, for determining whether evidence 
submitted by a claimant was "new and material."  See 
Chisholm v. Secretary of Health & Human Services, 717 F. 
Supp. 366, 367 (W.D. Pa. 1989).  Although a definition of new 
and material evidence at that time recently had been 
promulgated by VA, the Court stated that the VA regulation 
was not "inconsistent" with the standard articulated in 
Chisholm and that the standard in Chisholm was "clearer and 
more easily applied."  Colvin, 1 Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (hereinafter Federal Circuit) has held 
that the Court overstepped its judicial authority in failing 
to defer to the interpretation of the term "new and 
material" set forth by VA in its own regulation and adopting 
instead "a definition of materiality from an entirely 
different benefits scheme -- the administration of social 
security benefits."  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998); 38 C.F.R. § 3.156(a).  Therefore, the Federal Circuit 
overruled the Colvin test for the purposes of reopening 
claims for the award of veterans' benefits.  Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
required the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board had to determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id; see also Edenfield 
v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) (holding 
that a denial on the merits and a determination that a claim 
is not well grounded both constitute a "disallowance" of a 
claim).  If it was, the Board then reopened the claim and 
review the new evidence "in the context of" the old to 
determine whether the prior disposition of the claim should 
be altered.  Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 
Vet. App. 210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Id.; Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The second question is whether the evidence 
is "probative" of the "issue at hand."  Evans, 9 Vet. App. 
at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Id.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  As to 
those two "materiality" components, the evidence is 
presumed credible for the purpose of determining whether the 
case should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be reasonable 
possibility that that new evidence" . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  The Federal Circuit 
stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  The Federal 
Circuit considered an explanation that had accompanied the 
proposed regulatory amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Id.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Id. 

In this case, the Board denied the veteran's claim of 
entitlement to a back disorder in December 1994, on the 
grounds that no new and material evidence had been submitted 
showing that the veteran's back disorder was either incurred 
in or aggravated by military service.  In so doing the Board 
considered the veteran's service medical records which 
indicated pain in the right scapula region in July 1955.  In 
August 1955, service medical records reveal that the veteran 
was knocked unconscious when a tank hatch closed on him.  The 
diagnosis was mild concussion; he was returned to duty the 
next day.  On the veteran's service separation examination in 
June 1956, the veteran's spine was reported as normal.  
Subsequent to service discharge, a VA examination conducted 
in 1958, reported complaints of low back pain.  Examination 
of the veteran's spine was within normal limits.  VA 
outpatient treatment records in 1982 and 1983, reported 
complaints of low back pain.  Private clinical records dated 
in 1980 reveal that the veteran incurred a whiplash injury to 
the neck with muscle spasm in his left shoulder, back strain, 
and pain in the left hip as a result of a car accident in 
1980.  A private medical report from R. L. Sendele, M.D., 
noted degenerative arthritis of the thoracic and lumbosacral 
spine.  Dr. Sendele noted that the symptoms began several 
years prior to 1983, when he first treated the veteran.  A 
report from a private physician dated in 1984, noted that he 
saw the veteran in 1983 for complaints of back pain reported 
as beginning in 1955.  The diagnosis was thoracic scoliosis 
with old compression fractures of T8 and T10, and lumbosacral 
pain on the left of undetermined etiology, and possible 
radiolucent lesion of the left sacrum.  

In conjunction with the Board decision dated in July 1994, 
also considered by the Board was medical treatment for 
cervical and lumbar complaints on VA examinations beginning 
in the 1980's with x-ray evidence of degenerative changes on 
the hips, cervical spine, and lumbar spine.  The veteran 
testified at a personal hearing in 1990, that he injured his 
back in service when he fell off a tower during basic 
training and also when he was involved in a tank accident 
while in Korea in 1955.  He also testified that he continued 
to have back pain thereafter in service and subsequent to 
service discharge.

For the purposes of reopening a claim for service connection 
for a back disorder, the veteran must bring evidence that is 
"so significant that it must be considered in order to 
fairly decide the merits of the claim" and that this 
evidence should "contribute to a more complete picture of 
the circumstances surrounding the origin of" the veteran's 
back disorder.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Evidence submitted since the Board decision in 1994, include 
private medical records from the Diagnostic Center and Dr. 
Sendele.  These documents are either duplicative or are not 
relevant to the disorder at issue.  Also submitted were 
treatment records of P. T. Newton, M.D.  These records show 
treatment for a number of disorders not pertinent to the 
disorder at issue.  However, in a report dated in October 
1995, Dr. Newton stated that "[the veteran's] back injury 
that he reports, could be related to his service connected 
disability."  In accordance with a Board remand dated in 
January 1998, the RO requested that Dr. Newton provide the 
basis for this opinion.  In his response dated in June 1998, 
Dr. Newton stated, "I am unable to give any support on the 
disability related to his back."  

As to Dr. Newton's medical opinion, while it is new evidence, 
it is not material evidence.  In Obert v. Brown, 5 Vet. App. 
30 (1993), the Court held that a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Therefore, Dr. 
Newton's opinion that the appellant's "back injury . . . 
could be related to his service connected disability" is too 
speculative, standing alone, to be deemed new and material 
evidence.  See also Bostain v. West, 11 Vet. App. 124 (1998).  
In addition, the Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); see LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Layno v. Brown, 6 Vet. App. 465, 471 
(1994) (holding that a veteran's testimony that he was given 
"a tablet to take for the relief of my asthma" is competent 
only insofar as it states he was given a tablet and 
incompetent to prove that he had or was diagnosed with 
asthma).  Therefore, Dr. Newton's medical opinion is not new 
and material evidence because it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

Additionally, the veteran testified before the RO in February 
1997 and the Board in August 1997, that he fell off a tower 
during basic training.  He testified that he was hospitalized 
for three days.  The veteran stated that while he was in 
Korea in 1955, the tank he was driving went into a ditch.  He 
reported that he injured his back when the hatch came loose 
and knocked him down.  The veteran reported he was 
hospitalized approximately two weeks.  The diagnosis was back 
strain and on discharge from the hospital, he was placed on 
light duty.  The veteran testified that he had not 
experienced another back injury subsequent to service 
discharge.  The Board has carefully considered the veteran's 
testimony.  The veteran is competent to testify as to the 
injuries in service.  However, his sworn testimony is not 
competent evidence to establish the etiology of his current 
back disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu v. Derwinski, 2 
Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Additionally, the veteran's testimony is 
duplicative of earlier testimony provided to the VA in 1990 
and considered by the Board in 1994.  

As none of the evidence added to the record since the Board 
decision in 1994, provides competent medical evidence 
indicating that the veteran's back disorder was incurred in 
or aggravated by military service, the Board concludes that 
the additional evidence is not "so significant that it must 
be considered in order to fairly decide the merits of the 
claim," nor does it "contribute to a more complete picture 
of the circumstances surrounding the origin" of the 
veteran's back disorder.  As such, it does not constitute new 
and material evidence sufficient to reopen the claim for 
service connection for a back disorder.  Therefore, the Board 
decision in July 1994 remains final, and the claim is not 
reopened.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a back disorder is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

